Citation Nr: 1437730	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from December 1978 to March 1979, and from February 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2009, which denied an application to reopen a previously denied claim for major depression, and May 2013, which denied service connection for PTSD.  In August 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

Although claimed and developed separately, both the major depression and PTSD claims are based on the same stressful event that the Veteran alleges occurred during service.  Moreover, in general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, and are considered to be a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). The issues must be merged with the more comprehensive issue of service connection for an acquired psychiatric disability.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the RO previously denied the Veteran's claim for service connection for depression in an October 2006 rating decision. 

Thereafter, in conjunction with his June 2012 PTSD claim, the Veteran submitted relevant official service department records-specifically, service personnel records-that existed and had not been associated with the claims file at the time of the October 2006 prior final decision.  The Veteran has argued, in pertinent part, that he was assaulted during service, which caused a deterioration in his performance and an early discharge under honorable conditions.  Evidence previously of record includes service treatment records which show that in June 1982, the Veteran was seen for an evaluation for drill sergeant school.  The aforementioned newly received personnel records includes copies of official records of 3 non-judicial punishment (Article 15) proceedings against the Veteran, based on incidents in October 1982, February 1983, and June 1983.  These records were not previously of record until submitted by the Veteran in 2013, and are relevant to his assertion that his performance declined after the alleged assault.

Consequently, VA will reconsider the prior decision on a de novo basis without requiring new and material evidence. 38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  In making this determination, the Board finds that the relevant service department records existed when VA had decided the claim in October 2006, and that the Veteran had not failed to provide sufficient information for VA to identify and obtain the records from the service department or other official source.  38 C.F.R. § 3.156(c)(2).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran was not given notice as to the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of personal assault VA must first inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him or her in the submission of alternative sources of evidence, by providing additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his or her behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  Therefore, such notice must be provided.  

In addition, the file contains post-service medical records, including of psychiatric hospitalizations.  During a hospitalization in Peachwood Behavioral Health System in April 2011, the Veteran reported that he had been sexually abused by his father as a child.  While this of course does not rule out the existence of an in-service sexual assault, it introduces a complicating factor, because any symptomatology that a psychiatrist or psychologist finds to be typical of sexual assault victims cannot automatically be presumed to be associated with an in-service assault, but must be more carefully analyzed.  

Finally, all outstanding potentially relevant VA treatment records must be obtained.  In this regard, although the report of a VA hospitalization in July 2008 is of record, that hospital record, as well as private medical records, indicate that the Veteran was hospitalized in 2006, and at his hearing, the Veteran testified that he received treatment at the Decatur VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of psychiatric, mental health, and substance abuse treatment and evaluations, inpatient and outpatient, from the Atlanta VAMC and Decatur clinic, to include records of a psychiatric hospitalization in 2006.  


2.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in- service personal assault.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

3.  Then, schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file (including the report in the April 2011 hospitalization that he was sexually abused by his father as a child), the psychiatrist is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault (if it is believed to have occurred).

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  


If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder (to include: depression, major depressive disorder) had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The claims file must be made available to and reviewed by the examiner.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disability should be readjudicated based on the entirety of the evidence.  This shall include merging the appeal with an appeal (if pending) of the issue of service connection for PTSD, which was initiated by the submission of a notice of disagreement in May 2013.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



